Citation Nr: 1044537	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left anterior thigh, Muscle 
Group XIV, with knee instability.

2.  Entitlement to a rating in excess of 10 percent for a sciatic 
nerve injury.

3.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1971.  

This case was previously before the Board of Veterans' Appeals 
(Board) in February 2009, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the 30 percent rating for the residuals of a gunshot 
wound of the left anterior thigh, Muscle Group XIV, with knee 
instability; the 10 percent rating for a sciatic nerve injury; 
and the denial of entitlement to a TDIU.

In November 2008, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.

In September 2010, the Veteran's representative raised 
contentions to the effect that a separate rating is warranted for 
the Veteran's service-connected left knee instability.  In 
February 2009, the Board confirmed and continued an RO decision 
that denied the Veteran's claim of entitlement to service 
connection for a left knee disorder, including arthritis.  In any 
event, the claim of entitlement to a separate rating for left 
knee instability has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and it 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2010).  It is referred to the RO, however, 
for appropriate action.




FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound of the left 
anterior thigh, Muscle Group XIV, with knee instability are 
productive of no more than moderately severe impairment.

2.  The Veteran's sciatic nerve injury is productive of no more 
than mild incomplete paralysis.

3.  The Veteran has a combined 60 percent schedular rating for 
the following disabilities:  30 percent for the residuals of a 
gunshot wound of the left anterior thigh, Muscle Group XIV, with 
knee instability; 30 percent for post-traumatic stress disorder 
(PTSD); 10 percent for an abscess of the right palm with an ulnar 
nerve lesion and weakness; 10 percent for a sciatic nerve injury; 
and a noncompensable rating for a right shin scar.  

4.  The Veteran has an Associate of Arts degree in Animal Science 
and work experience in leatherwork and as a mechanic and delivery 
driver.

5.  The Veteran's service-connected disorders do not preclude him 
from securing and following a substantially gainful occupation 
consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 30 
percent for the residuals of a gunshot wound of the left anterior 
thigh, Muscle Group XIV, with knee instability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 
5314 (2010).

2.  The criteria have not been met for a rating in excess of 10 
percent for a sciatic nerve injury.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, (West 2002and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for the residuals of a gunshot wound of the 
left anterior thigh, Muscle Group XIV, with knee instability and 
for a sciatic nerve injury, as well as the issue of entitlement 
to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In June 2002, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  VA also set forth the criteria for a TDIU.  38 C.F.R. 
§ 4.16a.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; his records from the Social 
Security Administration; records reflecting his treatment by VA 
from June 2001 through March 2008; statements from the Veteran's 
former employer, dated in November 2008 and June 2010; and a 
statement from the Veteran's wife, dated in June 2010.  

In February 1973, February 1977, June and August 2003, May 2007, 
and April 2010, VA examined the Veteran to determine the extent 
of impairment due to his service-connected residuals of a gunshot 
wound of the left thigh with left knee instability and his 
sciatic nerve injury.  In so doing, the examiners commented on 
the effect of his gunshot wound of the left thigh and sciatic 
nerve disabilities on his daily activities, including his ability 
to work.  The VA examination reports show that the examiners 
reviewed the Veteran's medical history; interviewed and examined 
the Veteran; documented his current medical conditions; and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, as noted above, the Veteran had a November 2008 video 
conference with the undersigned Veterans Law Judge.  A transcript 
has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

The Veteran's service treatment records show that in May 1971, 
while home on leave, he was assaulted with a 25 caliber gun.  He 
sustained a through and through gunshot wound of the left thigh.  
The bullet entered the lateral aspect and exited the lower third 
of the medial aspect.  After returning from leave, he was 
admitted to the hospital with a partial foot drop and diminished 
sensation in the left peroneal nerve distribution.  The wounds 
appeared to be clean and healing.  X-rays revealed no bony injury 
and no retained fragments.  An EMG revealed markedly severe 
evidence of lower motor neuron disease.  It involved the left 
sciatic nerve at the mid-thigh, primarily, its peroneal 
component.  

Following 8 weeks of physical therapy, muscle stimulation and 
muscle strengthening exercises, the Veteran recovered full 
function of his left foot.  He walked with a normal gait and 
stances and had only minimal weakness on dorsiflexion.  He did 
have minimal sensory loss over the lateral aspect of the foot.  
The attending physician did not anticipate any noticeable 
difficulty from the injury and found the Veteran able to perform 
all the duties of his rate.  Therefore, in August 1971, he was 
discharged from the hospital to full duty.  

During his October 1971 service separation examination, it was 
noted that the Veteran's gunshot wound of the left thigh had 
resulted in a contusion of the sciatic nerve; left traumatic 
neuropathy of the femoral nerve; and chronic pain with prolonged 
standing and in cold temperatures.  Otherwise, the wound was 
asymptomatic.  It was not considered disqualifying for separation 
from the service.  

In February 1973, the Veteran was examined by VA to determine the 
nature, extent, and etiology of his gunshot wound of the left 
thigh.  He had instability of the left knee due to quadriceps 
weakness.  There was a small entrance wound on the lateral aspect 
of the thigh, slightly below the level of the greater troncanter.  
There was a small surgical wound on the medial aspect of the 
thigh, a short distance above the medial condyle.  There was 
marked weakness of the left quadriceps, with strength no more 
than 30 percent of the right leg.  The hip, knee, and ankle had a 
full range of motion, as well as normal strength of dorsal and 
plantar flexion.  There was a rather ill-defined area of 
hypesthesia over the medial portion of the anterior aspect of the 
lower leg and areal of variable painful paresthesia over the 
lateral and dorsal aspects of the foot.  It was believed that the 
weakness of the quadriceps group and the instability of the knee 
was the result of direct involvement of the quadriceps muscle 
group by the bullet.  

During a VA examination in February 1977, the Veteran 
demonstrated a normal range of motion of all joints.  His gait 
was normal, and no foot drop was evident.  However, he did have 
weakness of the left leg.  There was weakness of flexion and 
extension of the left hip abduction and adduction across the hip 
and flexion an extension the across the knees, all approximately 
70 percent of normal.  There was also weakness with plantar 
flexion and dorsiflexion on the left, approximately 60 percent of 
normal.  Multiple X-rays of the left thigh and knee revealed no 
fracture, dislocation, or other bony abnormality.  A sensory 
examination revealed hypoesthesia on the left side, but sensation 
was intact to pinprick, gross touch, and pallesthesia.  Following 
the examination, the relevant diagnosis was a gunshot wound of 
the left thigh with motor weakness of all tested groups of the 
left thigh.

More recent evidence such as the Veteran's VA treatment records, 
dated from June 2001 through March 2008, are, generally, negative 
for any complaints or clinical findings of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement, affecting 
the Veteran's left thigh or instability of the left knee.  
Nevertheless, VA examined the Veteran on several occasions to 
determine the extent of impairment due to his service-connected 
residuals of the gunshot wound of his left thigh with left knee 
instability.  

During a June 2003 VA examination, the Veteran complained of 
increasing  weakness of the left leg, limited activity due to 
fatigue, and inability to move his joint through its full range 
of motion.  His medical records were negative for any evidence of 
periodic flare-ups.

On examination, the Veteran's entry and exit wound scars were 1.5 
cm in diameter.  Neither was tender or sensitive.  The wound 
involved Muscle Group XIV.  There were no adhesions and no bone, 
joint, tendon, or nerve damage.  There was some diminution of 
muscle strength.  There was no muscle herniation.  The muscle 
group could move the joint through its normal range.  The 
extension, abduction, and flexion of the hip were normal but with 
discomfort at the maximum range.  

On further examination, the examiner noted the possible sciatic 
damage at the time of the gunshot wound.  The examination of the 
left leg revealed some slight diminution of his left ankle reflex 
without loss of sensation or motor power.  The Veteran's medical 
records were negative for flare-ups, current treatment, 
paresthesias, disease, or other sensory abnormalities.  The 
examiner stated that it was not possible to describe how the left 
sciatic nerve impairment interfered with his daily activity.  
There was slight diminution of the left ankle jerk as the only 
evidence of any possible sciatic nerve damage.  

Following the VA examination, the Veteran later reported that 
during the past 23 years, he had worked mainly in leather goods, 
such as manufacturing wallets.  He also reported that he used a 
cane for help in walking, although the examiner noted that the 
Veteran did not have a cane during the examination.

In July 2003, an EMG of the Veteran's left lower extremity was 
normal.

In August 2003, the Veteran was examined by VA to determine the 
extent of impairment due to his service-connected residuals of a 
gunshot wound of the left thigh and his sciatic nerve impairment.  
He reported that his left leg tired easily and that he was able 
to walk from 100 feet to several blocks, depending on his level 
of activity over the previous several days.  He also reported 
that if he mowed his lawn with the riding mower, he would be laid 
up for the next several days.  His treatment included morphine, 
Tyelenol, a history of muscle relaxers without significant 
relief; and a heating pad.  He stated that he had flare-ups with 
virtually any activity.  He noted that he used a cane at home, if 
he was going to participate in any significant activity, such as 
walking in excess of 100 yards.  He also noted that he used a 
wheelchair two to three times a year, depending on his level of 
activity.  He did not have an assistive device during the 
examination.  He denied dislocation or subluxation.  He reported 
that he had fallen a few times, due to his left leg giving way 
from fatigue. 

On examination, the Veteran's posture was straight and his gait 
was mildly antalgic, favoring his left leg.  The entry and exit 
wound scars on the lateral and medial aspects of his left thigh 
measured 1.5 cm in diameter.  They were well-healed, nontender, 
and mobile without loss of underlying tissue.  The Veteran's 
extremities were properly aligned and grossly symmetric; as were 
his muscle mass, tone, and strength.  His strength was 5/5 in his 
upper and lower extremities.  He demonstrated a functional, 
active range of motion in all joints.  

On further examination, the lumbar spine was mildly tender to 
palpation, and there were spasms in the paraspinal muscles.  Left 
straight leg raising was negative to 60 degrees.  Right straight 
leg raising was positive at 30 degrees with radiation into the 
buttock and down the posterior thigh to knee level.  The Veteran 
demonstrated the following range of lumbar spine motion:  flexion 
to 40 degrees; extension to 20 degrees; lateral flexion to 20 
degrees, bilaterally; rotation to 20 degree on the left and 30 
degrees on the right.  All ranges of motion were accompanied by 
pain in the last 10 degrees.  

The hips were nontender with palpation.  The Veteran demonstrated 
the following range of hip motion, bilaterally:  flexion from 0 
to 125 degrees; extension from 0 to 30 degrees; abduction from 0 
to 45 degrees; adduction from 0 to 25 degrees; internal rotation 
from 0 to 40 degrees; and external rotation from 0 to 60 degrees.  
All ranges of motion were within normal limits but accompanied by 
pain at the end of each motion.  

The examination of the Veteran's knees was negative for warmth or 
effusion, bilaterally.  On the right, there was moderate 
patellofemoral crepitus, and on the left there was no crepitus.  
He was able to flex each knee to 130 degrees, with pain at the 
end.  He was able to extend his knees to 0 degrees without pain.  

The circumference of each thigh was 52.5 cm.  The circumference 
of the Veteran's left calf was 41 cm, while his right calf was 39 
cm.  The examiner stated that the mild atrophy of the right calf 
was likely as not due to the Veteran's low back condition.  

The Veteran was able to rock onto his heels and toes but unable 
to take any steps, stating that the left knee would give out and 
not carry his weight.  He was able to tandem walk without a loss 
of balance.  His sensory processes were grossly intact and 
symmetric and his deep tendon reflexes were 2+ and symmetric.  
His plantar responses were downgoing.  

X-rays of the left hip and left femur and knee were normal.  X-
rays of the lumbar spine revealed sacralization at L5 and 
degenerative disc disease of the lower lumbar spine.  

Following the August 2003 VA examination, the relevant diagnoses 
were 1) gunshot wound, left thigh, Muscle Group XIV, with 
residual scarring as described, without evidence of loss of 
muscle mass and without evidence of residual sciatic nerve damage 
and 2) degenerative disease of the lumbar spine with sciatic 
radicular symptoms, less likely than not related to the gunshot 
wound of the left thigh.  The examiner found such manifestation 
more likely than not related to the Veteran's left hip pain.  

During his May 2007 VA general medical examination, the Veteran 
was examined in association with his claim for a TDIU.  The 
examiner noted that the Veteran's service-connected disabilities 
consisted of 1) a gunshot wound of the left thigh, muscle group 
XIV, with a sciatic nerve injury and knee instability; 2) a right 
palm abscess with ulnar nerve lesion and weakness and 3) a scar 
of the right shin.  The examiner also noted that the Veteran had 
the following nonservice-connected disabilities:  1) arthritis of 
the low back, status post partial discectomy, L5-S1, 2) arthritis 
of the right shoulder, right hand, and both hips, and 3) chronic 
obstructive  pulmonary disease, 4) diabetes, 5) coronary artery 
disease consistent with diabetic vasculopathy.  The examiner 
considered the Veteran a questionable historian, noting, for 
example, that the Veteran reported last working full time during 
service in 1970, when the claims file showed that he had worked 
full-time as a mechanic some time after service.  The examiner 
also noted that the Veteran's answers were vague and inconsistent 
with other answers he provided.  

The Veteran reported that at times, his leg gave out and he would 
fall.  He stated that he injured his right elbow when his left 
leg collapsed and he fell, while getting out of a car the 
previous summer.  He reported flareups with walking distances.  
He reported cramps in his calves, if he walked too far and that 
such cramps occurred during the night and woke him from his 
sleep.  He also reported a heaviness in his left leg, when he 
tried to walk.  The Veteran reported that his left thigh pain was 
worse during the winter and with prolonged activity , such as 
walking too far.  He noted that he used a cane several times a 
week, as needed.  

As to his sciatic nerve injury, the Veteran reported that he was 
receiving no treatment but that he took medication for pain in 
various joints.  He also reported various left leg symptoms from 
absence of sensation to pins and needle to tingling and cramping.  
He stated that such symptoms limited his walking and prolonged 
standing.  The Veteran stated that on a typical day, he would 
play with his grandchildren, and when he felt good enough to do 
so, delivered parts for his son-in-law's business.  He reportedly 
had a 15 pound weight restriction.

With respect to his abscess on the right palm with nerve lesion 
and weakness, the Veteran noted that he had restricted movement 
of the hand.  

In addition to the Veteran's service-connected disabilities, the 
examiner noted that the Veteran had the following nonservice-
connected disabilities:  Diabetes mellitus, hypertension, 
coronary artery disease, radiating low back pain, status post L4-
L5 partial discectomy, multiple joint arthritis, right shoulder 
replacement, and chronic obstructive pulmonary disease.  

On examination, the Veteran's posture was straight, and his gait 
was antalgic.  The entry and exit wound scars on his left thigh 
were well-healed, flat, mobile, a slightly lighter color than the 
surrounding skin.  There was also a well-healed, mildly tender, 
midline abdominal surgical scar with ventral herniation.  The 
extremities were properly aligned and mildly symmetric.  There 
were distant, coarse breath sounds throughout the Veteran's lung 
fields.  

On further examination, the Veteran's muscle mass, tone and 
strength were mildly asymmetric.  The left lower extremity 
strength was 5-/5 with fatiguing and a lack of endurance with 
giving way.  The measurements of the left calf and thigh were 
slightly larger, compared to the right in a right-side dominant 
individual.  The circumference of the left thigh was 50.5 cm., 
while the circumference of the right thigh was 49 cm.  The 
Veteran's left calf was 41 cm in circumference, while his right 
calf was 39 cm.  There was no clubbing, cyanosis, or pedal edema.  
The joints were grossly within normal limits with a functional 
active range of motion in all joints.  

The range of motion of the lumbar spine consisted of forward 
flexion from 0 to 40 degrees, extension from 0 to 10 degrees, 
lateral flexion from 0 to 15 degrees, and rotation from 0 to 25 
degrees, bilaterally.  The last 10 to 20 degrees of the various 
motions were accompanied by pain.  There was moderate tenderness 
on palpation of the spinous processes and bilateral paraspinal 
muscles without overt spasms.  The Veteran demonstrated the 
following range of hip motion, bilaterally:  flexion from 0 to 
105 degrees; extension from 0 to 15 degrees; abduction from 0 to 
30 degrees; adduction from 0 to 15 degrees; internal rotation 
from 0 to 30 degrees; and external rotation from 0 to 50 degrees.  
All ranges of motion were accompanied by pain during the last 5 
to 15 degrees at the end of each motion.  The pain and painful 
ranges of motion were evidenced by the Veteran's statements, 
facial grimacing, resistance to movement, and moaning and 
groaning.  He declined to perform repetitive range of motion 
testing due to self-reported pain.  

On further examination, the Veteran was able to rock up on his 
heels and raise up on his toes and take several steps forward 
without difficulty.  He was also able to tandem walk without a 
loss of balance.  His sensory processes were grossly intact but 
asymmetric with areas of hypoesthesia and hyperesthesia on his 
left thigh and lower leg.  His deep tendon reflexes were 2+ and 
symmetric, and his plantar responses were downgoing.  

Following the May 2007 VA examination, the relevant diagnoses, 
included a gunshot wound, left thigh (Muscle Group XIV) with 
sciatic nerve injury with residual areas of hyperesthesia and 
hypoesthesia, chronic muscle weakness, and fatiguing (knee 
instability) and an abscess of the right palm with ulnar nerve 
lesion and weakness, stable.  The examiner stated that gunshot 
wound of the left thigh with sciatic nerve  injury would have a 
moderate impact on his functional ability and would, more likely 
than not, limit the Veteran to sedentary work.  The examiner 
further stated that the service-connected right palm disorder 
would have minimal impact on the Veteran's functional ability.

Based upon the available date, the examiner concluded that it was 
more likely than not that the Veteran was unable to sustain 
gainful employment due to the combined effects of his nonservice-
connected low back disability, multiple joint osteoarthritis, 
coronary artery disease, and chronic obstructive pulmonary 
disease.  

During the May 2007 general medical examination, the examiner 
noted that the Veteran also had service connection for PTSD and 
referred the reader to the report of the a May 2007 VA 
psychiatric examination.  During the psychiatric examination, it 
was noted that the Veteran was working full-time as a delivery 
driver but that such was not always the case.  He reported that 
the business was owned by his daughter and son-in-law and that 
they gave him special accommodations.  He stated that he could 
not, otherwise, get hired, primarily because of his need to take 
breaks or miss work due to physical problems.  

On examination, the Veteran's PTSD was manifested primarily by 
anger and some speech hesitancy.  He expressed suspiciousness and 
a lack of trust.  It was also noted that he had sleep problems.  
Following the examination, the relevant diagnosis was PTSD with 
depressive symptoms.  The examiner stated that someone with the 
Veteran's symptoms and diagnosis would have more trouble than the 
average person in conforming to rigid rules or close supervision 
in the workplace, working at close quarters with others; 
controlling his emotions and temper; being well-rested in a 
workplace situation; and fitting in well with others.  The 
examiner concluded that the Veteran was not unemployable due to 
his PTSD and assigned him a GAF of 58, compatible with moderate 
symptomatology.  (The GAF (Global Assessment of Functioning 
scale) is an integral part of the evaluation in determining the 
level of impairment caused by PTSD. That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (DSM-IV). The GAF scale consists of ratings from 100 down 
to zero and reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996)). 

In November 2008 and June 2010, the Veteran's former employer, 
Despenas Mechanical, Inc., stated that the Veteran missed at 
least 3 to 4 days of work per month due to pneumonia 2 or 3 times 
a year, as well as disabilities of his back and knees.  She 
stated was unable to physically continue due to problems with his 
legs and back.  She noted that his leg fell asleep or gave out on 
him, which affected not only his ability to work but his safety 
and the safety of those around him.  Therefore she concluded that 
the Veteran was unable, physically, to maintain employment and 
should not be working for anyone.  

In April 2010, the Veteran was examined by VA to determine the 
extent of impairment due to his service-connected residuals of a 
gunshot wound of the left thigh with knee instability.  The 
Veteran complained that those residuals were getting 
progressively worse.  He reported that the left knee was 
manifested by pain; stiffness; weakness; incoordination; 
decreased speed of joint motion; locking episodes several times a 
year, but less than once a month; and mild flare-ups every one to 
two months, lasting from one to two days.  With respect to his 
left hip, the Veteran reported pain, stiffness, weakness, 
decreased speed of joint motion; locking episodes several times a 
year, but less than once a month; and mild flare-ups every one to 
two months, lasting from one to two days.  The exacerbating 
factors were prolonged physical activity with the lower 
extremities.  The Veteran reported that he was unable to stand 
for more than a few minutes.  He stated that he was able to walk 
1/4 mile and that he did not use any assistive devices.

On examination, the Veteran's gait was antalgic with poor 
propulsion.  There was no other evidence of abnormal weight-
bearing.  There was no loss or a bone or part of a bone.  The 
left knee demonstrated mild anterior/posterior instability.  
There was no crepitation, mass behind the knee, or abnormality of 
the patella or meniscus.  Left knee extension was normal to 0 
degrees and left knee flexion was accomplished from 0 to 120 
degrees.  There was no objective evidence of pain or additional 
limitations after repetitive motion.  The range of left hip 
motion included the following:  flexion from 0 to 100 degrees; 
extension to 0 degrees; abduction from 0 to 40 degrees.  On 
repetitive motion, there was additional pain and limitation of 
motion with weakness.  X-rays of the left femur and knee were 
unremarkable.  

Following the VA examination, the diagnosis was left thigh injury 
with knee instability.  The examiner stated that there were 
significant occupational effects consisting of decreased 
mobility, problems with lifting and carrying, decreased strength 
and lower extremity pain.  Such effects reportedly resulted in 
the assignment of different duties.  His left thigh injury with 
knee instability had effects on the performance of his usual 
daily activities.  It prevented his participation in sports and 
severely affected his ability to exercise.  It had a moderate 
affect on his ability to perform chores and participate in 
recreational activity.  There was a mild effect on his ability to 
shop and travel.  There was no effect on his feeding, bathing, 
dressing, toileting, grooming, or driving.

The examiner commented that the gunshot wound of the left thigh 
had left the Veteran severely impaired in terms of any kind of 
prolonged use/activity of the left lower extremity.  The examiner 
noted that the gunshot wound had originally caused severe nerve 
and muscle damage and that it had required extensive 
rehabilitation by the Veteran during his hospitalization and 
after he was released from service.  Since the onset, his 
condition had improved from not being able to feel his left leg 
with no strength or motor activity to walking today.  The 
examiner further noted that the Veteran became easily fatigued 
due to his complex medical history and that he suffered cramps on 
an hourly basis, instability of the knee due to reduced strength 
of the lower extremity, incoordination and loss of balance due to 
weakness of the left lower extremity.  The arthralgia and limited 
motion of the left hip and knee was most likely due to weakness 
of the lower extremity muscles and nerve damage, rather than the 
joint itself.  The examiner noted that there was additional 
functional impairment due to pain, pain on repeated use, fatigue, 
weakness, a lack of endurance, and incoordination.
A neurologic examination was performed to evaluate the Veteran's 
left sciatic nerve injury.  The Veteran had decreased muscle tone 
in his left thigh and strength of 3/5 in his left lower 
extremity.  His sensation to light touch was decreased throughout 
his left lower extremity.  His sensation to pinprick, vibration, 
and position was normal.  His left knee jerk was 1+, while his 
plantar response was normal.  Nerve conduction studies of the 
lower extremity revealed intact sural sensory responses with 
mildly low amplitudes.  Peroneal motor studies revealed markedly 
prolonged latencies and low amplitudes.  An EMG of the left lower 
extremity and lumbar paraspinous area revealed only atrophy in 
the extensor digitorum brevis.  The right tibial wave was 
borderline prolonged.  The findings suggested old bilateral 
peroneal neuropathies vs. L4-L5 radiculopathies.  Further 
clarification was not possible, because there was no active 
denervation.  There was very slight underlying sensory neuropathy 
possible, based on low amplitude sural responses.  

Following the neurologic examination, the diagnosis was left 
lower extremity neuropathy/radiculopathy associated with his left 
sciatic nerve injury.  .  The examiner stated that there were 
significant occupational effects consisting of decreased 
mobility, problems with lifting and carrying, weakness or 
fatigue, decreased strength and lower extremity pain.  Such 
effects reportedly resulted in the assignment of different 
duties.  His left thigh injury with knee instability had effects 
on the performance of his usual daily activities.  It severely 
affected his participation in sports and moderately affected his 
ability to exercise.  It had a mild affect on his ability to 
perform chores, shop, participate in recreational activity, and 
travel.  There was a mild effect on his ability to shop and 
travel.  There was no effect on his feeding, bathing, dressing, 
toileting, and grooming.

The examiner commented that although the Veteran's left lower 
extremity neuropathy/radiculopathy had improved since the onset 
of his condition due to the gunshot wound in service, it still 
caused major functioning impairment of the left lower extremity 
due to decreased motor strength, activity, sensation, 
incoordination, and weakness.  It prevented the Veteran from any 
prolonged activity involving the lower extremities and had taken 
the Veteran significant physical rehabilitation to reach his 
current level.  In addition, the examiner noted that the 
EMG/nerve conduction studies could not differentiate between old 
neuropathy and L4-L5 radiculopathy.  In either case, the examiner 
found the Veteran's functional impairment substantial.  

In June 2010, the Veteran's wife reported that the Veteran's left 
thigh disability prevented him from coaching his childrens' 
sports teams; that he suffered leg cramps and fatigue if he 
walked more than a block; and that he was unable to ride in a car 
for more than an hour before his legs began to cramp.  She also 
reported that although the Veteran had an Associate Arts degree 
in Animal Science, he had been unable to work in that field due 
to his health.  She noted that the Veteran had also had 
vocational training in leather craft and that he once had his own 
business.  She stated that he was no longer in that business, 
because his diabetes impaired his vision, so he could not see 
well enough to design the leather.  

The Increased Rating Claims

The Applicable Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  The specific rating 
criteria for each disability at issue will be set forth below.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Left Thigh

The Rating Criteria 

The Veteran's residuals of a gunshot wound of the left thigh are 
rated in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5314.  
That Diagnostic Code is applicable to rating Muscle Group XIV, 
which is composed of the anterior thigh group:  1) the Sartorius; 
2) rectus femoris; 3) vastus externus; 4) vastus intermedius; 5) 
vastus internus; and 6) tensor vaginae femoris.  Those muscles 
control extension of the knee (2, 3, 4, 5); simultaneous flexion 
of the hip and knee (1); tension of the fascia lata and 
iliotibial (Maissiat's band), acting with Muscle Group XVII (1) 
in postural support of the body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2); propulsion, consisting of 
plantar flexion of foot (1); stabilization of arch (2, 3); 
flexion of the toes (4, 5); and flexion of knee (6).  A 30 
percent rating is warranted for moderately severe impairment, 
while a 40 percent rating is warranted for severe impairment.  

In evaluating muscle injuries from gunshot wounds or other trauma 
consideration is given to the history and complaints associated 
with the particular injury, as well as the current objective 
findings.  38 C.F.R. § 4.56.  Such factors, however, are only 
guidelines which are to be considered with all evidence in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small high-
velocity missile or large low-velocity missile, with resultant 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints are demonstrated 
by service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
include entrance and, if present, exit scars indicating the track 
of the missile through one or more muscle groups and indications 
on palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability results from a through and through or 
deep penetrating wound due to a high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding, and scarring.  In such cases, the history of the injury 
is substantiated by service department records or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound and a record of consistent complaints of the cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to the muscle groups in the missile track.  Palpation 
shows loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area.  The muscles may swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements, compared with the corresponding muscles of 
the uninjured side, indicate severe impairment of function. 
38 C.F.R. § 4.56(d)(4).

Other signs of severe muscle disability, if present, are x- ray 
evidence of minute, multiple, scattered foreign bodies, adhesion 
of scar to one of the long bones, scapula, pelvic bones, sacrum, 
or vertebrae, with epithelial sealing over the bone rather than 
true skin covering an area where bone is normally protected by 
muscle. Severe muscle disability may also be shown by diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, atrophy of muscle 
groups not in the track of the missile, or induration or atrophy 
of an entire muscle following simple piercing by a projectile.  
Id.

Analysis

During his November 2008 Video Conference, the Veteran testified 
that the residuals of his gunshot wound of the left thigh with 
left knee instability had gotten worse.  In particular, he stated 
that his left knee gave way frequently, causing him to fall or 
almost fall.  Therefore, he maintains that an increased rating  
is warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

The history of the Veteran's gunshot wound of the left thigh 
shows that it was caused by a through and through or deep 
penetrating wound by a small, high-velocity missile.  Although 
the Veteran initially demonstrated partial foot drop, diminished 
sensation in the left peroneal nerve distribution, and EMG 
confirmation of markedly severe evidence of lower motor neuron 
disease, there was no shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, or intermuscular binding, and scarring.  
Moreover, following 8 weeks of physical therapy, muscle 
stimulation and muscle strengthening exercises, the Veteran 
recovered full function of his left lower extremity to the extent 
that he was returned to full duty.  He walked with a normal gait 
and stance and had only minimal weakness on dorsiflexion and 
minimal sensory loss over the lateral aspect of the foot.  
Thereafter, there was no further treatment for the Veteran's 
gunshot wound of the left thigh in service.  

Following service, the Veteran did have a record of complaints of 
the cardinal signs and symptoms of muscle disability.  There was 
marked weakness of the left quadriceps, with strength no more 
than 30 percent of the right leg and no more than 70 percent of 
normal.  There was also a rather ill-defined area of hypesthesia 
over the medial portion of the anterior aspect of the lower leg 
and area of variable painful paresthesia over the lateral and 
dorsal aspects of the foot.  However, during the last 9 years, 
the Veteran has sought little treatment for his residuals of the 
gunshot wound to the left thigh.  Although he walks with an 
antalgic gait and continues to complain of weakness and 
instability in his left thigh, the more recent evidence shows 
that the hip, knee, and ankle have a full range of motion without 
any visible or measurable atrophy, adaptive contraction of an 
opposing group of muscles, atrophy of muscle groups not in the 
track of the missile, or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Moreover, he 
does not require assistive devices to walk, and there are no 
objective findings of ragged, depressed, or adherent scars 
indicating wide damage to the muscle groups in the missile track; 
and palpation showed no loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area.  In addition, there is 
no adhesion of any associated scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering an area 
where bone is normally protected by muscle.  In this regard, X-
ray's remain negative for any fracture, dislocation or other 
evidence of bony abnormalities of the left thigh or knee.  

Although an EMG and nerve conduction studies performed during the 
most recent VA examination were abnormal and included markedly 
prolonged latencies and low amplitudes with respect to peroneal 
motor studies, there was no evidence of active denervation.  The 
most recent VA examiner found the Veteran's functional impairment 
substantial and noted that it prevented the Veteran from 
performing any prolonged activity involving the lower 
extremities.  While his functional impairment reportedly 
prevented or severely restricts the Veteran's ability to exercise 
or play sports, it had no more than a moderate affect on any of 
his other daily activities, including his ability to perform 
chores or drive.  

On balance, the preponderance of the evidence shows that by the 
type of injury, the history and the Veteran's complaints, and the 
objective findings, the Veteran does not meet or more nearly 
approximate the criteria for severe impairment due to his 
service-connected gunshot wound of the left thigh with left knee 
instability.  Therefore, a schedular rating in excess of 30 
percent is not warranted.  Accordingly, the current rating is 
confirmed and continued, and the appeal is denied.

The Sciatic Nerve

The Rating Criteria 

The manifestations of the Veteran's sciatic nerve injury are 
rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Under that code, a 10 percent rating is warranted for 
mild, incomplete paralysis of the sciatic nerve; and a 20 percent 
rating is warranted for moderate incomplete paralysis.  A 40 
percent rating is warranted for moderately severe incomplete 
paralysis; while a 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  An 80 percent 
schedular rating is warranted for complete paralysis of the 
sciatic nerve, in which the foot dangles and drops, and no active 
movement is possible of muscles below the knee.  In such cases, 
flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Codes 8510 to 8730 (2010).

Analysis

During his November 2008 video conference, the Veteran contended 
that the manifestations of his service-connected sciatic nerve 
injury had gotten worse.  Therefore, he maintained that an 
increased rating was warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

In evaluating the Veteran's claim, the Board notes that the 
weakness of the Veteran's left lower extremity has been 
considered in the discussion above.  Therefore, it will not be 
considered here, as that would constitute the prohibited practice 
of pyramiding; that is, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes.  38 C.F.R. § 4.14 (2010).  

The evidence shows that when the Veteran sustained a gunshot 
wound of the left thigh in service, he also sustained a contusion 
of the sciatic nerve.  An EMG revealed markedly severe evidence 
of lower motor neuron disease involving the left sciatic nerve at 
the mid-thigh, primarily, its peroneal component.  However, 
following 8 weeks of physical therapy, muscle stimulation and 
muscle strengthening exercises, the Veteran recovered full 
function of his left lower extremity to the extent that he was 
returned to full duty.  At that time, he had minimal sensory loss 
over the lateral aspect of the foot.  

During the April 2010 examination, the examiner reported that the 
Veteran's gunshot wound of the left thigh had severed the 
Veteran's left sciatic nerve.  However, the contemporaneous 
records show that that was clearly not the case.  Rather, they 
show that he sustained a contusion of the cervical spine.  

Since service, the Veteran has continued to demonstrate rather 
ill-defined areas of hypesthesia and hypoesthesia over the medial 
portion of the anterior aspect of the lower leg and areas of 
variable painful paresthesia over the lateral and dorsal aspects 
of the foot.  However, there remains no evidence of footdrop, and 
his plantar responses are downgoing.  Moreover, he does not 
require assistive devices to walk, and there is no evidence of 
incoordination.  Although he demonstrated a knee reflex of 1+ 
during the April 2010 examination, the preponderance of the 
evidence shows that his deep tendon reflexes are 2+ and 
symmetric.  Indeed, the evidence such as the reports of his May 
2007 VA examination and April 2010 neurologic evaluation, shows 
that the manifestations of his sciatic nerve injury have been, 
generally, sensory in nature.  Moreover, during the last 9 years, 
the Veteran has sought little treatment for his sciatic nerve 
injury.  In June 2003, an EMG and NCS of the lower extremities 
were normal.  During the most recent VA examination, an EMG and 
nerve conduction studies were abnormal and included markedly 
prolonged latencies and low amplitudes with respect to peroneal 
motor studies. Although the EMG consultant noted that the 
findings suggested old bilateral peroneal neuropathies vs. L4-L5 
radiculopathies, further clarification was not possible because 
of the lack of active denervation.  It was noted that there might 
be a very slight underlying sensory neuropathy based on low 
amplitude sural responses.  

While the most recent VA examiner found the Veteran's functional 
impairment substantial, such a conclusion is, generally, refuted 
by the other evidence of record.  Moreover, his conclusion does 
not comport with the functional impairment noted in the Veteran's 
performance of his daily activities.  Though the Veteran was 
severely restricted in his ability to participate in sports and a 
moderate affect on his ability to exercise, the examiner stated 
that the Veteran's sciatic nerve injury had had no more than a 
mild affect on any of his other daily activities, including his 
ability to perform chores, go shopping, travel, or participate in 
recreation.  

On balance, the preponderance of the evidence shows that the 
manifestations attributable to the Veteran's sciatic nerve injury 
more nearly reflect the criteria for mild impairment of the 
sciatic nerve injury associated with the gunshot wound of the 
left thigh in service.  As such, the Veteran does not meet the 
criteria for a rating in excess of 10 percent.  Accordingly, the 
current rating is confirmed and continued, and the appeal is 
denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
residuals of a gunshot wound of the left thigh, Muscle Group XIV, 
with left knee instability, as well as the service-connected 
sciatic nerve injury.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected residuals of a gunshot wound of the left thigh with 
left knee instability or the service-connected sciatic nerve 
injury.  In this regard, the record does not show that the 
Veteran has required frequent hospitalizations for either 
disorder.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  In short, the evidence does not support 
the proposition that either the Veteran's gunshot wound of the 
left thigh with left knee instability or the sciatic nerve injury 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).  In arriving at this decision, the Board 
notes that a fuller discussion of the impact on the Veteran's 
employment will be discussed below.

The TDIU

During his November 2008 video conference, the Veteran testified 
that his multiple service-connected disabilities precluded his 
ability to work.  Therefore, he maintained that a TDIU was 
warranted.  Again, however, after carefully considering the claim 
in light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Although a TDIU claim is, in effect, a claim for an increased 
rating, there are specific objective and subjective standards for 
an award of a TDIU.  38 C.F.R. § 3.340.  When the Veteran's 
schedular rating is less than total (for a single disability or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that when there are two or more disabilities, 
at least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined rating 
of 70 percent or more.  In addition, the disabled person must be 
unable to secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such cases 
are referred to the Director of the VA Compensation and Pension 
service with a full statement as to the Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing on 
the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with earnings 
common to the particular occupation in the community where the 
employee resides.  VA adjudication manual, M-21-1MR, Part IV, 
sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability 
to work sporadically or to obtain marginal employment is not 
substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a 
subjective one, that is, one that is based upon the Veteran's 
actual level of industrial impairment, not merely the level of 
industrial impairment experienced by the average person. 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. 
Counsel 75-91 ("Unemployability" in VA Regulations on Total 
Rating Compensation, Inability to Secure and Follow Substantially 
Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 
(1992)).  A claim for a TDIU, "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating for service-
connected disability, in itself, is recognition that the 
impairment makes it difficult to obtain and keep employment. The 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

With amputations, sequelae of fractures and other residuals of 
traumatism shown to be of static character, a showing of 
continuous unemployability from date of incurrence, or the date 
the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of employment 
in individual claims, and, if the employment was only occasional, 
intermittent, tryout or unsuccessful, or eventually terminated on 
account of the disability, present unemployability may be 
attributed to the static disability.  38 C.F.R. § 4.18.

In this case, the Veteran has a combined 60 percent schedular 
rating for the following disabilities:  30 percent for the 
residuals of a gunshot wound of the left anterior thigh, Muscle 
Group XIV, with knee instability; 30 percent for post-traumatic 
stress disorder (PTSD); 10 percent for an abscess of the right 
palm with an ulnar nerve lesion and weakness; 10 percent for a 
sciatic nerve injury; and a noncompensable rating for a right 
shin scar.  Such ratings do not meet the percentage criteria for 
an award of a TDIU under 38 C.F.R. § 4.16(a).  However, as noted 
above, that does not end the inquiry.  The Board must still 
determine whether the Veteran is unemployable for the purpose of 
referring the case to the Director of the VA Compensation and 
Pension service for extraschedular consideration.  In this case, 
the evidence does not show that he is precluded from performing 
all forms of substantially gainful employment.

For example, the historical records show that despite the gunshot 
wound of the left thigh, the Veteran worked as a tire recapper 
and automobile mechanic for several years after his separation 
from service.  Moreover, records from the Social Security 
Administration show that on several occasions, the last time 
following a May 1992 reconsideration by an Administrative Law 
Judge, the Veteran has been denied entitlement to Social Security 
Disability benefits.  More recent evidence, such as the report of 
the May 2007 VA examination confirms that denial and that the 
Veteran has not reapplied for those benefits.  In addition, the 
evidence shows that he has an Associate of Arts degree in Animal 
Science.

More recent records also show that the Veteran was employed 
fulltime as late as 2008 by Despenas Mechanical, Inc.  The 
company president was the Veteran's daughter and was able to 
afford the Veteran special accommodations.  She reported that the 
Veteran was unable to physically continue due to problems with 
his legs and back and concluded that the Veteran was unable, 
physically, to maintain employment and should not be working for 
anyone.

While the Veteran's former employer is qualified to render an 
opinion that the Veteran is unable to work for her company, she 
is not qualified to render an opinion that he is precluded from 
performing all forms of substantially gainful employment.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this regard, the most recent VA examiner found the Veteran's 
functional impairment substantial, due, primarily to his 
residuals of a gunshot wound of the left thigh.  However, as 
noted above, a high rating for service-connected disability, in 
itself, is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment.  In this case, the evidence strongly suggests that he 
is.  Although the April 2010 VA examiner found the Veteran's 
functional impairment substantial, there is no opinion from any 
examiner that the Veteran is unable to obtain and maintain all 
forms of substantially gainful employment, even when all of his 
service-connected disabilities are considered.  Indeed, the May 
2007 VA examination was performed specifically to consider all of 
the Veteran's service-connected disabilities.  While the examiner 
found the Veteran unemployable, he did not attribute the 
Veteran's unemployability to his service-connected disabilities.  
Rather, the examiner concluded that the Veteran was unemployable 
due to his nonservice-connected low back disability, multiple 
joint osteoarthritis, coronary artery disease, and chronic 
obstructive pulmonary disease.  

The May 2007 VA examination was very comprehensive and considered 
the impact of not only the Veteran's service-connected 
disabilities but also his nonservice-connected disabilities.  As 
such, it tends to give a more complete picture with respect to 
the cause of the Veteran's employability, rather than an 
examination concerned with evaluating the extent of impairment 
due to a single service-connected disorder.  Therefore, the Board 
finds the May 2007 VA examination to have greater probative value 
with respect to the issue of entitlement to a TDIU than the April 
2010 VA examination which was more limited in scope.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim that 
he is unemployable due, solely, to his service connected 
disabilities.  Therefore, there is no basis to refer the issue of 
entitlement to a TDIU to the Director of the VA Compensation and 
Pension service for further consideration under 38 C.F.R. 
§ 3.321(b)(1).  

Because the Veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16(a) and because he is not employable due solely 
to his service-connected disabilities, he does not meet the 
criteria for a TDIU.  Accordingly, a TDIU is not warranted, and 
the appeal is denied.


ORDER

Entitlement to a rating in excess of 30 percent is denied for the 
residuals of a gunshot wound of the left anterior thigh, Muscle 
Group XIV, with knee instability.

Entitlement to a rating in excess of 10 percent for a sciatic 
nerve injury is denied.

Entitlement to TDIU is denied.


______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


